DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 and is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see specification_ brief description of the drawings).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”310” in Fig. 16-17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence is not referring to the technical disclosure of the improvement and should be removed.  Correction is required such as starting with the second sentence eg. “A 
Claim Objections
Claims 1, 10, 13, 17, and 20 is objected to because of the following informalities: 
“the fingers” in Claim 1 should be “the plurality of fingers” as the limitation is introduced as that.
“house a magnet” in Claim 1 should be “houses a magnet” to be consistent
 “a distal end of at least one finger” in Claim 10 should be “the distal end of the at least one finger” as the limitation was introduced in Claim 1.
“the cable management flanges” in Claim 13 should be “the cable management flange” as the limitation was introduced to be singular.
“the fingers” in Claim 17 should be “the plurality of fingers” as the limitation was introduced as that.
“an open positioned” in Claim 29 should be “an open position”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-16 depends, and Claim 18, for which Claims 19 is dependent, and Claim 20 teaches limitations: “the hinge pin receptacle housing a magnet for enabling the door to attach to the hinge pin holder of the at least one finger to hold the door in a closed position“ or “the hinge pin receptacles further comprising a magnet and the hinge pin holders further comprising a hinge pin, whereby the magnets engage the hinge pins to hold the door in a closed position” or “the hinge pin receptacles further comprising a first set of magnets and the hinge pin holders further comprising a second set of magnets, whereby the first set of magnets and the second set of magnets form a hinge axis enabling the door to be rotated to an open positioned” that is not taught in the prior art areas searched for this action.
Jones (US20090090533), Richards (US20050006324), (Aihara- US5210906), (Georgen- US10076054) are the closest prior art examiner found during search.
Regarding Claim 1, Jones teaches, Fig. 2A-3, a horizontal cable manager for routing cables in a network rack ([0002]), the horizontal cable manager comprising: a body (10) with a back (13) and a plurality of fingers (14) extending from the back of the body (Fig. 2A), wherein a distal end of at least one finger has a hinge pin holder (21); and a door (12) hingedly attached to the fingers extending from the body (Fig. 2A), the door having a front, a back, a top edge, a bottom edge (Fig. 2A, Fig. 3), and at least one hinge pin receptacle (22) positioned along at least one of the top edge or the bottom edge of the door (Fig. 3).
Richards, Aihara, and Georgen respectively shows a structure of a door being attached to a manager body utilizing a magnet however the magnet is placed at or near the hinge pin holder and not in the hinge pin receptacle as needed in the claim.
Thus the above references does not teach the above allowable claim limitation.
Similar reasoning can be made for Claim 18 and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US20090090533).
Regarding Claim 17, Jones teaches, in Fig. 2A-3 and Fig. 5D-F, a horizontal cable manager for routing cables in a network rack ([0002]), the horizontal cable manager comprising: a body (10) with a back (13) and a plurality of fingers (14) extending from the back of the body (Fig. 2A), wherein distal ends of the fingers have one of cable management flags (19) and hinge pin holders (20,21); and 9Attorney Docket No. LCB 1013 a door (11,12) hingedly attached to the fingers extending from the body (Fig. 2A), the door having a front, a back, a top edge, a bottom edge (Fig. 3), and hinge pin receptacles (22) positioned along the top edge and the bottom edge of the door (Fig. 3), wherein the hinge pin holders of the fingers accept the hinge pin receptacles extending from the back of the door (Fig. 3)([0031-0032).  
Conclusion
The prior art made of record and not relied upon (such as US2018/0299064 and US5442726 and KR100848822) is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848